Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT

                                     No. 04-13-00227-CV

                                      Elizabeth GUPTA,
                                           Appellant

                                               v.

                                 MIDLAND FUNDING LLC,
                                       Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2012CVF000115 D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

         In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that no costs shall be assessed against appellant, Elizabeth Gupta,
in relation to this appeal because she qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED July 23, 2014.


                                                _____________________________
                                                Catherine Stone, Chief Justice